Decree of Surrogate’s Court reversed, upon questions of fact, with costs to appellant to abide event, payable out of the estate, and a trial of .the following issues of fact directed to be had, as provided by section 2588 of the Code of Civil Procedure, by and before a jury of the Supreme Court, at a Trial Term thereof, to be convened at Mayville, in and for the county of Chautauqua, on the first Monday in October, 1910, to wit: 1. Did Emily L. Card possess testamentary capacity at the time of the execution of her alleged will, bearing date January 31, 1903? ■ 2. Was the execution of said alleged will procúred by undue influence practiced upon her? All concurred.